DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this Examiner’s amendment was given in an interview and email communication with attorney Kathleen Ott on 10/21/2021. 

The application has been amended as follows below, with strikeouts and bold underlined terms being the Examiner’s amendment. Applicant’s claim amendments submitted in the filing on 7/29/2021 has been entered. The Examiner’s amendment is modifying that claim set. For clarity, the claims will be modified as shown below per the Examiner’s amendment as the final version of the claims. Only claims being amended or modified are shown below. 

Claim 1
A system for building and using an artificial intelligence memory system that models human memory for an application, the system comprising: 
at least one processor; and 
a memory for storing and encoding computer executable instructions that, when executed by the at least one processor, cause the system to be operative to: 
collect user signals that include a plurality of memory elements from a user; 

determine relationships between two or more of the plurality of enriched elements, wherein the relationships are determined based on temporal data or spatial data associated with each of the two or more enriched elements; 
create a user centric memory graph by dynamically selecting and linking the plurality of enriched elements based on the determined relationships between the two or more enriched elements; 
determine a current user context at one of a time or a location; 
based on the determined current user context, dynamically identify and select a relevant subset of enriched elements having determined relationships that match the current user context within the plurality of enriched elements of the user centric memory graph; 
form a contextually constrained memory graph from the user centric memory graph based on the dynamic identification and selection of the relevant 
rank the subset of enriched elements of the contextually constrained memory graph based on the current user context to form a ranked subset of enriched elements; 
determine an action based on querying the ranked subset of enriched elements of the contextually constrained memory graph, wherein querying the contextually constrained memory graph comprises querying fewer enriched elements than would be 2U.S. Patent Application Serial No. 15/299,145Reply to Office Action of April 29, 2021queried in the user centric memory graph; and
perform the action.
Claim 12
A system for building an artificial intelligence memory system that models human memory for an application, the system comprising: 
at least one processor; and 
a memory for storing and encoding computer executable instructions that, when executed by the at least one processor, cause the system to be operative to: collect user signals that include digital artifacts; 
convert the digital artifacts into a set of memory elements utilizing world knowledge;
enrich the set of memory elements with the world knowledge to form a set of enriched elements; 
determine a relationship between each enriched element and at least one other enriched element to determine a plurality of relationships, wherein each relationship of 4U.S. Patent Application Serial No. 15/299,145the plurality of relationships is determined based on temporal data or spatial data associated with each enriched element of the set of enriched elements; 
create a user centric memory graph by dynamically selecting and linking each enriched element of the set of enriched elements based on the plurality of relationships utilizing machine learning and statistical modeling techniques; 
determine a current user context at one of a time or a location; 
based on the current user context, dynamically identify and select a relevant subset of enriched elements having determined relationships that match the current user context within the plurality of enriched elements of the user centric memory graph; 
form a contextually constrained memory graph from the user centric memory graph based on the dynamic identification and selection of the relevant the relevant subset of enriched elements resulting in fewer than the plurality of enriched elements of the user centric memory graph; and
determine at least one of an unrequested memory prompt or a response by querying the contextually constrained memory graph based on the current user context, wherein querying the contextually constrained memory graph comprises querying fewer enriched elements than would be queried in the user centric memory graph.

Claim 15
A method for using an artificial intelligence memory system that models human memory, the method comprising: 
collecting user signals that include digital artifacts; 
converting the digital artifacts into a plurality of memory elements utilizing world knowledge; 
enriching the plurality of memory elements with the world knowledge to form a plurality of enriched elements; 
determining relationships between two or more of the plurality of enriched elements, wherein the relationships are determined based on spatial data or temporal data associated with each of the two or more enriched elements; 
updating a user centric memory graph by dynamically selecting and linking the plurality of enriched elements based on the relationships in at least one of space, time, and cognitive dimensions between the plurality of enriched elements; 

based on the determined first user context, dynamically identifying and selecting a relevant subset of enriched elements having determined relationships that match the current user context within the plurality of enriched elements of the updated user centric memory graph; 
forming a contextually constrained memory graph from the user centric memory graph based on the dynamic identification and selection of the relevant the relevant subset of enriched elements resulting in fewer than the plurality of enriched elements of the user centric memory graph; 
ranking the subset of enriched elements of the contextually constrained memory graph based on the first user context to form a ranked subset of enriched elements utilizing a ranking algorithm; 
determining an unrequested memory prompt based on querying the ranked subset of enriched elements of the contextually constrained memory graph, wherein querying the contextually constrained memory graph comprises querying fewer enriched elements than would be queried in the user centric memory graph; 6U.S. Patent Application Serial No. 15/299,145 Amendment dated July 29, 2021 Reply to Office Action of April 29, 2021 
comparing the unrequested memory prompt to a relevancy threshold; 
determining that the unrequested memory prompt meets the relevancy threshold based on the comparing; and 
in response to the determining that the unrequested memory prompt meets the relevancy threshold, providing the unrequested memory prompt to a client computing device.

Conclusion
Claims 1-20 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SELENE A HAEDI whose telephone number is (571)270-5762. The examiner can normally be reached M-F 11 AM - 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR FERNANDEZ RIVAS can be reached on (571)272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.H./Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128